Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 1 of 14 PageID #: 9




                             EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 2 of 14 PageID #: 10




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 3 of 14 PageID #: 11




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 4 of 14 PageID #: 12




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 5 of 14 PageID #: 13




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 6 of 14 PageID #: 14




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 7 of 14 PageID #: 15




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 8 of 14 PageID #: 16




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 9 of 14 PageID #: 17




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 10 of 14 PageID #: 18




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 11 of 14 PageID #: 19




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 12 of 14 PageID #: 20




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 13 of 14 PageID #: 21




                              EXHIBIT A
Case 3:19-cv-00156-RGJ-LLK Document 1-2 Filed 03/05/19 Page 14 of 14 PageID #: 22




                              EXHIBIT A
